Case 1:20-cv-10821-GHW Document 22 Filed 03/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
LENNY MOLINA, Civil No.: 20-cv-10821
Plaintiff,
RULE 7.1 DISCLOSURE
-against- STATEMENT

HORNBLOWER GROUP, INC., HORNBLOWER
NEW YORK, LLC and HORNBLOWER CRUISES
AND EVENTS, LLC,

Defendants.

 

Xx

Defendants, HORNBLOWER GROUP, INC., HORNBLOWER NEW YORK, LLC and

HORNBLOWER CRUISES AND EVENTS, LLC, by way of their attorneys, GORDON REES

SCULLY MANSUKHANI, LEP, pursuant to Rule 7.1 of the Federal Rules of Civil Procedure,

states as follows:

Defendants, HORNBLOWER GROUP, INC., HORNBLOWER NEW YORK, LLC and

HORNBLOWER CRUISES AND EVENTS, LLC, state that there are no publicly held

corporations that own 10% or more of their stock, and that their respective parent corporations

are as follows:

1. Hornblower Group, Ine.: Hornblower Sub, LLC; Hornblower HoldCo, LLC;

Hornblower Group, LLC; Hornblower Holdings, L.P.

2. Hornblower Cruises & Events, LLC: Homblower Cruises & Events, Inc.; Hornblower

Group, Inc.

3. Hornblower New York, LLC: this entity merged into Hornblower Cruises & Events,

LLC.
Case 1:20-cv-10821-GHW Document 22 Filed 03/17/21 Page 2 of 2

Dated: Harrison, New York

TO:

March 17, 2021

Jonathan Shalom, Esq.
SHALOM LAW PLLC,
Attorneys for Plaintiff

105-13 Metropolitan Avenue
Forest Hills, New York 11375
T: (718) 971-9474

Via Electronic Filing

Respectfully Submitted,

GORDON, REES, SCULLY &
MANSUKHANI, LLP 7

By: /“ C :

  

 

Ryan E. Dempsey, Esq.

Attorneys for Defe

HORNBLOWER GROUP, INC.,
HORNBLOWER NEW YORK, LLC and
HORNBLOWER CRUISES AND
EVENTS, LLC

500 Mamaroneck Ave Suite 503
Harrison, NY 10528

T: (914) 777-2209

File No.: EVR-1224573
